DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed June 30, 2021, applicant submitted an amendment filed on November 28, 2021, in which the applicant amended and requested reconsideration.
Response to Arguments
Applicants argue that the claims are statutory under 101.  However, the claims remain rejected for reasons set forth below.  It was recommended for Applicants to amend the claims to include the details above along with the training the models and using the trained models for a particular purpose, to overcome the 101 rejection.  Previously Applicants amended the claims to include a trained classifier, however, specific details of the trained models and how they are used needs to be disclosed in the claim language.

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1-3, 11-13 and 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of extracting content from speech prosody, as explained in detail below. 
The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and recitation of generic computer components. That is, other than reciting “various devices” nothing in the claim element precludes the steps from practically being performed by mental processing. For example, capturing a snippet of a speech continuum of a speaker (can be done by listening to a user speak); calculating word-specific speech rates of words within the snippet, each of the word- specific speech rates being an average phoneme rate of phonemes within words (can be done by analyzing the word for particular data); receiving a reference speech rate (can be done by comparing the data to other data); calculating speech rate deviations between the word-specific speech rates and the reference speech rate for the words (can be done by calculating the data); identifying at least two words characterized by a threshold speech rate deviation (comparing words to a threshold value), denoting each of the at least two words characterized by the threshold speech rate deviation as a boundary of an intonation segment (based on the data looking at the data, determining a boundary), identifying a minimum pitch of intra-segment word-strings (can be done by a user determining a minimum pitch); identifying a maximum pitch of the intra-segment word-strings (can be done by a user determining a maximum pitch); calculating a pitch ratio of the maximum pitch to the minimum pitch (can be done by a user calculating); comparing the pitch ratio to a gender-specific threshold ratio associated with an inquiry (can be done by a user comparing particular data); identifying one or more words characterized by a pitch ratio exceeding the threshold ratio (can be done by a user identifying words based on pitch); and denoting the word string having a pitch ratio exceeding the threshold ratio as an inquiry (can be done by a user annotating the data).  The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657